Exhibit 99(n)(2) Ashland Partners & Company LLP CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM We consent to the references to our firm, Ashland Partners & Company LLP, in the Ironwood Institutional Multi-Strategy Fund LLC & Ironwood Multi-Strategy Fund LLC Registration Statements dated April 12, 2012 in regard to our verification of Ironwood Capital Management, Corp.’s compliance with the Global Investment Performance Standards (GIPS®). /s/ Jessica Parker Jessica Parker, CPA, CIPM Partner Ashland Partners & Company LLP 525 Bingham Knoll, Suite 200 Jacksonville, OR 97530 April 10, 2012
